DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/24/2021; 6/24/2021; 6/24/2021; and 12/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is confusing whether the claimed invention is to an article as in the preamble or to an optical element on a surface of an article as in the first line of claim 1. Applicant has claimed an article and then claims a separate element on the article but none of the features of the actual article. To remedy this issue, Applicant should consider changing the term “article” in the preamble of first line so there is no confusion between the preamble article and the article on which the optical element is disposed or change the preamble to state “an article with an optical element” or something similar so that it is the clear the claimed invention is not just to the article. For purposes of examination, Examiner will assume the claimed invention is to both the article and optical element disposed on the article. 
Regarding claims 4, 6 and 10, the first, second and later claimed third sections are claimed as having at least one layer which is not the same as claiming a second layer or adjacent vertical layers. Thus, it is not clear what happens in these claims if there is no second or more layers. To remedy this issue, Applicant should positively claim a second layer or multiple vertically adjacent layers. For purposes of examination, Examiner will assume that each section contains at least two layers which include a first and second layer.
The terms “flat,” “substantially flat,” “non-flat,” and “substantially non-flat” in claims 11 and 12 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how the surface is defined as flat especially given the difference in thickness between the two sections such that there will be at least some change in thickness so that the term flat must allow for some variation in thickness. It is further not clear when the allowable change in thickness goes from flat to substantially flat to substantially non-flat to non-flat and if there would be possible overlap between the terms or not.
Claim 18 recites the limitation "the third structural color" in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marietti et al. (US Pub. 2003/0031842 A1).
Regarding claim 1, Marietti discloses an article with a patterned appearance provided by visually observable contrast by having at least one deposited coating or a plurality of coatings (abstract) comprising at least two portions that have different reflected and/or transmitted color (structural color) ([0008]). The different color is provided by having the thickness of one or more thin film layers that is varied one or more times to provide a patterned appearance ([0010]-[0011], [0019], [0031] and Fig. 5). The coating(s) are on a substrate (article) ([0019]).
Regarding claims 2-3 and 5, Marietti discloses an embodiment where the single corresponding layer varies in thickness between at least two sections (Fig. 5 and [0033]) where for example the corresponding layer in the first section is 515 Angstroms, the second section is 770 Angstroms, the third section is 1028 Angstroms, and the fourth section is 1258 Angstroms (where layers with the same material are considered corresponding layers) to give a thickness difference between sections ranging from about 41 to 82% (difference between first and fourth sections to difference between the third and fourth sections).
Regarding claim 4, Marietti discloses when there are multiple coating layers, the layers may be the same or different ([0031] and [0039]).
Regarding claim 7, Marietti discloses at least three sections with corresponding layers of different thickness to form different structural colors for each section ([0032]-[0033]). 
Regarding claims 8-9, Marietti discloses an embodiment where the single corresponding layer varies in thickness between at least three sections (Fig. 5 and [0033]) where for example corresponding layer in the first section is 515 Angstroms, the second section is 770 Angstroms, the third section is 1028 Angstroms, and the fourth section is 1258 Angstroms (where layers with the same material are considered corresponding layers) to give a thickness difference between sections ranging from about 41 to 82% (difference between first and fourth sections to difference between the third and fourth sections).
Regarding claim 11, Marietti discloses the coating on a curved surface (non-flat) ([0037]).
Regarding claims 12 and 17, Marietti discloses the coatings deposited on an essentially planar surface where the difference in thickness is less than 1 micron ([0037]) which is considered substantially flat.
Regarding claims 13, Marietti does not specifically disclose the ΔE*ab value but does disclose an observable difference in structural color ([0008] and [0033]). It would be expected for an observable change in color to have a ΔE*ab of at least 3 as claimed (see instant Specification, pages 30-31). Here, given Marietti discloses a color difference of between silver, gold, fuchsia, and blue (Marietti, [0033]), it would be expected for the ΔE*ab to be at least 3 as claimed.
Regarding claim 14, Marietti discloses the coating comprising inorganic materials ([0036]).
Regarding claim 15, Marietti discloses that the optical coating has interlayers of organic coatings to have an optical element with organic layers ([0044]).
Regarding claim 16, Marietti discloses one or more coatings ([0032]) which is considered to substantially overlap the claimed range since it discloses with sufficient specificity the claimed range.
Regarding claims 19-20, Marietti discloses coating (disposing) the coatings on a substrate ([0033]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti.
Regarding claims 6 and 10, Marietti discloses more than one coating each of which may include several potions of differing thickness ([0032]) so that Marietti is considered to disclose multiple layers with different thicknesses or a first layer and second layer where the second layer has a variation in thickness. Marietti does not specifically disclose the thickness variation for a second layer. However, Marietti discloses how to achieve thickness variation with a layer of metal oxide where the variation in thickness is between about 41 and 82% (see discussion above and [0033]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the same variation to be present in a second layer as a thickness variation that achieves variation in color (Marietti, [0033]).
Regarding claims 16, Marietti discloses one or more coatings ([0032]) which is considered overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
In the alternative Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti as applied to claim 1 above, and further in view of Wilson et al. (US Pub. 2017/0090084 A1).
Marietti discloses the article of claim 1 as discussed above. To the extent the organic layer taught in Marietti is not considered to disclose an organic optical element, Wilson discloses a surface having a structured optical appearance with a substrate, first optical coating, and second optical coating where the optical coatings comprise particles in an organic matrix (abstract and [0062]) to form a structural color ([0031]-[0032], and [0038]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the coating in Marietti to be formed from particles in organic matrix materials as taught in Wilson as a way to manipulate refractive index of the coating to form a desired visual appearance, specifically structural color (Wilson, [0061]). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti as applied to claim 1 above, and further in view of Bee et al. (US Pub. 2019/0099979 A1).
Marietti discloses the article of claim 1 as discussed above. Marietti does not specifically disclose the color portions displaying 2 to 4 different hues when viewed from different viewing angle of at least 15 degrees apart.
Bee discloses an article with a textured surface (abstract) where the article exhibits structural color through the use of optical elements which may be used alone or with the use of a textured surface and the structural color is iridescent by exhibiting two or more or 2-4 different hues when viewed from at least two different angles 15 degrees apart ([0007], [0015], [0053]-[0060]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the coating in Marietti to have a limited multihued structure as taught in Bee to have an appearance of iridescence (Bee, [0053]-[0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783